FLETCHER, Judge
(concurring in the result):
I concur, but feel compelled to write to disassociate myself from any comment in *99Judge Cook’s opinion that United States v. Fimmano, 8 M.J. 197 (C.M.A.1980), is not the law of this Court. The Petition for Reconsideration was denied at 9 M.J. 256 (C.M.A.1980). I suggest notwithstanding Chief Judge Everett’s Memorandum Opinion on Reconsideration, 9 M.J. 256, 261 (C.M.A.1980), that Fimmano has great vitality as explicated by Chief Judge Everett in his lead opinion in United States v. Stuckey, 10 M.J. 347 (C.M.A.1981), and as understood by Judge Cook, set forth in his opinion concurring in part and dissenting in part in United States v. Stuckey, supra.